Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/15/2022, which has
been entered and made of record.  Claims 11-16 are cancelled.  Claims 1-10, 17-20 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:  Aragones and Dean are non-analogous references (arguments page -7-12). 
Examiner disagrees:  As Applicant admitted in page 7, Aragones is directed to monitor a user performing exercise by generating an avatar of the user and a virtual shadow. The virtual shadow represents a correct form of exercise. Aragones references is to help people monitor and improve exercises performance. On the other hand, the Application is directed to provide feedback to person performing an exercises and to help improve exercises performance.  (Background). So Aragones and the Application are from the same field of endeavor. 
In order to help improve the exercise form of a person, the Application captures an image of a person’s exercise form, retrieves a standard exercises form, superimposes the standard form (image) on the person’s form (image) by using a specific superimposing method called Procrustes.  Examiner agrees that Dean’s reference is not in the same field of the Application. However, Dean teaches how to superimpose one image on another image by using a specific method of Procrustes superimposition. In Dean, two homologous images are superimposed on each other. In this regard, the Dean’s reference is pertinent to the problem faced by the Application.  Applicant further argues (page 9) that Dean reference would not have “commended itself to an inventor’s attention in considering his problem”. Examiner disagrees. The Application and Dean relates to the same problem of how to superimpose one image on another image. 
Applicant argues (page 12):

    PNG
    media_image1.png
    342
    748
    media_image1.png
    Greyscale
 
Examiner disagrees:  It is Examiner’s job to perform thorough search before deciding about the allowability of an Application. The thorough search includes every key concept, every technical term that appeared in the claim. Procrustes superimposition is a key technical term in the claim. It is a specific image superimposition method that can be used in a wide of field involving images comparison and analysis. Performing this search requires nothing related to hindsight reasoning. 
Applicant argues in page 17-18: 

    PNG
    media_image2.png
    216
    739
    media_image2.png
    Greyscale
 
Examiner disagrees: Although an claim is interpreted in view of the specification, the claim is also interpreted based on the broad reasonable interpretation. The Specification does not provide a specific definition about the term “location”, especially the size, how big and how small is defined as a location. Based on the broad reasonable interpretation rationale, Examiner interprets the regions in Aragones as locations. 

The rest of arguments are based on the arguments above, thus are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragones et al. (US 2016/0101321 A1) in view of Dean et al. (US 2014/0003695 A1) .
Regarding claim 1, Aragones teaches:
A method in an electronic device, (FIG. 1A) the method comprising: 
identifying, with one or more processors of the electronic device,(FIG. 1A, 102 and 134)  a plurality of subject reference locations situated at predefined features of a subject depicted performing an activity in one or more electronically captured images; (FIG. 1A, FIG. 3  discloses camera capturing an image of a user performing a activity. The different location on the body, such as shoulder, knees, et, al. are identified. [0056]-[0057], “The system 100 may process sensory data to identify user movement data. In one embodiment, sensory locations may be identified (see block 302a). For example, images of recorded video, such as from image-capturing device 126, may be utilized in an identification of user movement. For example, the user may stand a certain distance, which may or may not be predefined, from the image-capturing device 126, and computer 102 may process the images to identify the user 124 within the video, for example, using disparity mapping techniques. In an example, the image capturing device 126 may be a stereo camera having two or more lenses that are spatially offset from one another and that simultaneously capture two or more images of the user. Computer 102 may process the two or more images taken at a same time instant to generate a disparity map for determining a location of certain parts of the user's body in each image (or at least some of the images) in the video using a coordinate system (e.g., Cartesian coordinates). The disparity map may indicate a difference between an image taken by each of the offset lenses. In a second example, one or more sensors may be located on or proximate to the user's 124 body at various locations or wear a suit having sensors situated at various locations. Yet, in other embodiments, sensor locations may be determined from other sensory devices, such as devices 138, 140, 142 and/or 144. With reference to FIG. 4, sensors may be placed (or associated with, such as with image-capturing device 126) body movement regions, such as joints (e.g., ankles, elbows, shoulders, etc.) or at other locations of interest on the user's 124 body.” [0062] gives examples of specific body location regions. )
retrieving, with the one or more processors from a memory of the electronic device, one or more electronic images of a standard depicted performing the activity; ([0095], “n accordance with certain embodiments, computer 102 (or any other electronic device) may also use the shadow 1102 to provide feedback to a user on proper form. To aid a user with their form, virtual shadow 1102 may be used to present proper form to a user while the user 124 is performing the exercise. For instance, the virtual shadow 1102 may be created based on capturing data from a professional athlete or trainer demonstrating proper form for an exercise.”[0092], “For example, computer 102 (or any other electronic device) may generate or store a user avatar 802 while a first user 124 performs an exercise. The same computer 102 and/or another computer, such as an electronic device that is in operative communication with network 132, may generate and/or store a second avatar representing the second user.”)
identifying, with the one or more processors, a plurality of standard reference locations, corresponding to the plurality of subject reference locations on a one- to-one basis, and situated at predefined features of the standard depicted in the one or more electronic images; (FIG. 3, FIG. 14, [0106] teaches the shadow avatar’s subsections, body parts, are identified and compared with the user avatar to find the differences. “In another aspect, computer 102 may provide a replay feedback mode permitting a user to review their performance of an exercise. In one example, computer 102 may determine instances in the video when overlap between the user avatar 802 and shadow 1102 decreased below a certain threshold. For example, computer 102 may process subsections 1402 of each image, or at least some of the images, of the video to identify a subsection where overlap between the user avatar 802 and shadow 1102 decreased below a threshold.” [0099], “Looking to FIG. 14, computer 102 may divide sensed data, represented by image 1400, into unique subsections 1402 and may determine the amount of overlap between the shadow 1102 and the user avatar 802 in each subsection.”)
performing, with the one or more processors, a superimposition operation one the one or more electronic images to superimpose a representation of the standard upon the subject in the one or more electronically captured images; ([0106], “In one example, computer 102 may determine instances in the video when overlap between the user avatar 802 and shadow 1102 decreased below a certain threshold. For example, computer 102 may process subsections 1402 of each image, or at least some of the images, of the video to identify a subsection where overlap between the user avatar 802 and shadow 1102 decreased below a threshold.” Also FIG. 14 and corresponding paragraphs.)
comparing, with the one or more processors, each standard reference location of the plurality of standard reference locations to each corresponding subject reference location of the plurality of subject reference locations; ([0106] teaches corresponding subsections of the user avatar and the shadow avatar are compared: “In one example, computer 102 may determine instances in the video when overlap between the user avatar 802 and shadow 1102 decreased below a certain threshold. For example, computer 102 may process subsections 1402 of each image, or at least some of the images, of the video to identify a subsection where overlap between the user avatar 802 and shadow 1102 decreased below a threshold.” [0099], “Looking to FIG. 14, computer 102 may divide sensed data, represented by image 1400, into unique subsections 1402 and may determine the amount of overlap between the shadow 1102 and the user avatar 802 in each subsection. In one embodiment, one or more subsections 1402 may correspond to quadrants, such as the quadrants illustrated in FIG. 5. In an example, FIG. 14 shows six different subsections 1402A-F; however, any desired number may be used. Computer 102 may compare the overlap to identify a subsection having a lowest percentage of overlap (e.g., subsection 1402D in FIG. 14). Computer 102 also may identify one or more subsections having a percentage overlap below a predetermined amount (e.g., less than 60%).”)and 
where there are differences between at least one standard reference location and at least one corresponding subject reference location, electronically altering the one or more electronically captured images to identify the differences between the at least one standard reference location and the at least one corresponding subject reference location in one or more electronically altered images. (FIG. 15, [0102] teaches: when there is difference,  zooming the user body part image and identifying and illustrating the difference between the user body part and the desired form: “As part of the overlap determinations and/or other criteria, system 100 may cause the display 136 to present a recommended correction to the user's form. This may be performed whether there is an indication of either an acceptable form zone or an unacceptable form zone. ... Computer 102 may also cause the displayed video of the user avatar 802 to flash a color, to highlight a particular body part in color (e.g., highlight hip region, elbow, etc. see 1004 of FIG. 10), to sound a tone or provide an audible instruction (e.g., straighten your back), to zoom in on or enlarge video of a body part or region of a user's body that has poor form, display a chart illustrating a difference between measured and desired form (e.g., angle between upper arm and form is 25% greater than desired), or other manners to audibly or visually inform the user of the problem. Although the correction is shown as part of avatar 802, other embodiments may show corrections as part of a shadow.” FIG. 16A and 16B shows adding lines/curves to the avatar images.)
However, Aragones does not explicitly, but Dean teaches:
superimposition operation can be a Procrustes superimposition operation ([0254]-[-0255], “The Procrustes superimposition method is applied to two landmark coordinate configurations at a time. The two homologous shapes are referred to as landmark configurations X.sub.1 and X.sub.2, are p.times.k matrices with k-dimensional coordinates of the P vertices of Type II landmarks. Since the geometric operations are linear, this could be extended to include any number of configurations, from X.sub.2 to X.sub.N. The order in which Procrustes Fitting occurs has no effect on the shape of the final configuration. A Procrustes fit attempts to minimize the sum of the squared distances between corresponding vertices of both configurations. We use the Procrustes Superimposition method to align the sample member landmark configurations and compute an average configuration from them. Procrustes fitting removes variation due to position, orientation, and scale prior to our calculating a simple average. In equation 45 we see that the computed average configuration is set to X.sub.A.”)
Aragones teaches superimposing a student avatar with a standard form avatar. Dean teaches a specific superimposing method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Aragones with the specific teachings of Dean to use Procrustes superimposition to superimpose a student avatar with a standard form avatar. Procrustes fitting removes variation due to position, orientation, and scale prior to calculating. The benefit would be to generate more accurate calculating results. 

Regarding claim 2, Aragones in view of Dean teaches:
The method of claim 1, further comprising receiving, with a wireless communication circuit from a remote electronic device across a network, the one or more electronically captured images of the subject performing the activity. (Aragones FIG. 1A, [0033], “Regardless of whether computer 102 or other electronic device within network 132 is portable or at a fixed location, it should be appreciated that, in addition to the input, output and storage peripheral devices specifically listed above, the computing device may be connected, such as either directly, or through network 132 to a variety of other peripheral devices, including some that may perform input, output and storage functions, or some combination thereof. In certain embodiments, a single device may integrate one or more components shown in FIG. 1A. For example, a single device may include computer 102, image-capturing device 126, sensor 128, display 136 and/or additional components. In one embodiment, sensor device 138 may comprise a mobile terminal having a display 136, image-capturing device 126, and one or more sensors 128. Yet, in another embodiment, image-capturing device 126, and/or sensor 128 may be peripherals configured to be operatively connected to a media device, including for example, a gaming or media system. Thus, it goes from the foregoing that this disclosure is not limited to stationary systems and methods. Rather, certain embodiments may be carried out by a user 124 in almost any location.” [0030], “One or more embodiments may utilize one or more wired and/or wireless technologies, alone or in combination, wherein examples of wireless technologies include Bluetooth® technologies, Bluetooth® low energy technologies, and/or ANT technologies.”)

Regarding claim 3, Aragones in view of Dean teaches:
The method of claim 2, further comprising delivering, with the wireless communication circuit, the electronically altered images to the remote electronic device across the network. (Aragones FIG. 1A, [0035], “Although image capturing device 126 and sensor 128 and display 136 are shown in direct (wirelessly or wired) communication with computer 102, those skilled in the art will appreciate that any may directly communicate (wirelessly or wired) with network 132.”FIG. 15 is displayed on the display.)

Regarding claim 4, Aragones in view of Dean teaches:
The method of claim 1, the electronically altering the one or more electronically captured images comprising causing one or more arrows to appear in the one or more electronically altered images. (Aragones FIG. 16A, 16B adding arrows to the image to indicate the user’s form: “FIGS. 16A-B illustrate example displays for depicting a user avatar relative to a virtual shadow for detecting improper form and providing feedback to a user in accordance with example embodiments. In FIG. 16A, a user avatar 802 is represented by lines positioned within a shadow 1102. System 100 may monitor the user's form and look for certain angles between a user's body parts, as well as determining whether the user avatar 802 remains within the shadow 1102. For example, the system 100 may monitor an angle between the thigh and shin of the user avatar 802, as well as an angle between a user's torso and thighs. In an example, a desired angle between a user's thigh and shin may be 61.6°, and acceptable form may be within a range of 21° of the desired angle (e.g., between 50.5° and 72.1°). In FIG. 16B, an angle between the thigh and shin of the user avatar 802 may fall outside of the desired range (e.g., 47°). To emphasize that the user (represented by avatar 802) has improper form, the avatar 802 may be displayed as not being completely within the shadow 1102. As seen in FIG. 16B, the thigh of the user avatar 802 is outside of the thigh of the shadow 1102. For example, shadow may be defined with an area having an outer perimeter, such as perimeter 1602. Although perimeter 1602 is shown as a single perimeter, those skilled in the art with the benefit of this disclosure will understand that shadow 1102 may be comprised of multiple sections or regions, each with their own respective perimeter. Also, the problem area may be highlighted in the display 136 with an instruction to improve the user's form. For example, the display 136 may present an instruction that instructs the user to maintain their thighs parallel to the ground at the lowest point of a squat. Data received from multiple sensors, which may be variously disposed (including on the user) may be utilized in these and other determinations.” )

Regarding claim 5, Aragones in view of Dean teaches:
The method of claim 1, the electronically altering the one or more electronically captured images comprising causing one or more instructions instructing the subject to move a predefined feature of the subject toward a predefined standard reference location to appear in the one or more electronically captured images. (Aragones [0108], “To emphasize that the user (represented by avatar 802) has improper form, the avatar 802 may be displayed as not being completely within the shadow 1102. As seen in FIG. 16B, the thigh of the user avatar 802 is outside of the thigh of the shadow 1102. For example, shadow may be defined with an area having an outer perimeter, such as perimeter 1602. Although perimeter 1602 is shown as a single perimeter, those skilled in the art with the benefit of this disclosure will understand that shadow 1102 may be comprised of multiple sections or regions, each with their own respective perimeter. Also, the problem area may be highlighted in the display 136 with an instruction to improve the user's form. For example, the display 136 may present an instruction that instructs the user to maintain their thighs parallel to the ground at the lowest point of a squat.” FIG. 10, 11.)

Regarding claim 6, Aragones in view of Dean teaches:
The method of claim 1, the electronically altering the one or more electronically captured images comprising causing a depiction of the standard to appear in the one or more electronically altered images. (Aragones FIG. 15 shows the shadow avatar is displayed with the zoomed image.)

Regarding claim 7, Aragones in view of Dean teaches:
The method of claim 6, the electronically altering the one or more electronically captured images comprising causing the depiction of the standard to appear superimposed atop a depiction of the subject performing the activity in the one or more electronically altered images. (Aragones FIG. 15 and FIG. 16.)

Regarding claim 8, Aragones in view of Dean teaches:
The method of claim 1, the electronically altering the one or more electronically captured images comprising attaching audio data to the one or more electronically altered images, the audio data instructing the subject to move a predefined feature of the subject toward a predefined standard reference location. (Aragones [0069], “Form guidance information 702 may be presented on the virtual trainer 602 when demonstrating an exercise. Form guidance information 702 may be a straight line, an angle between lines, or other information to guide the user about proper form for an exercise. In FIG. 7, for instance, form guidance information 702 is a straight line across a user's hip bones instructing the user to keep their hips level relative to the floor. Form guidance information may be provided through feedback mechanisms that do not include graphical or textual data overlaid on an avatar, such as virtual trainer 602. In this regard, form guidance information may include audio or tactile information. For example, voices or sounds may provide an indication of how straight a user's hips are (or are not).”)

Regarding claim 9, Aragones in view of Dean teaches:
The method of claim 1, the electronically altering the one or more electronically captured images comprising causing one or more geometric alignments identifying the differences between the at least one standard reference location and the at least one corresponding subject reference location in the one or more electronically altered images. (Aragones FIG. 16A and 16B, [0108], “To emphasize that the user (represented by avatar 802) has improper form, the avatar 802 may be displayed as not being completely within the shadow 1102. As seen in FIG. 16B, the thigh of the user avatar 802 is outside of the thigh of the shadow 1102. For example, shadow may be defined with an area having an outer perimeter, such as perimeter 1602. Although perimeter 1602 is shown as a single perimeter, those skilled in the art with the benefit of this disclosure will understand that shadow 1102 may be comprised of multiple sections or regions, each with their own respective perimeter. Also, the problem area may be highlighted in the display 136 with an instruction to improve the user's form. For example, the display 136 may present an instruction that instructs the user to maintain their thighs parallel to the ground at the lowest point of a squat.” FIG. 10, 11.)

Regarding claim 17, Aragones teaches:
A method in an electronic device, (FIG. 1A ) the method comprising: 
receiving, with one or more processors,(FIG. 1A, computer ) one or more electronically captured images depicting a subject performing an activity; (FIG. 1A, FIG. 3  discloses camera capturing an image of a user performing a activity.[0056], “). For example, images of recorded video, such as from image-capturing device 126, may be utilized in an identification of user movement.”)
obtaining, with the one or more processors, one or more electronic images of a standard depicted performing the activity; ([0095], “n accordance with certain embodiments, computer 102 (or any other electronic device) may also use the shadow 1102 to provide feedback to a user on proper form. To aid a user with their form, virtual shadow 1102 may be used to present proper form to a user while the user 124 is performing the exercise. For instance, the virtual shadow 1102 may be created based on capturing data from a professional athlete or trainer demonstrating proper form for an exercise.”[0092], “For example, computer 102 (or any other electronic device) may generate or store a user avatar 802 while a first user 124 performs an exercise. The same computer 102 and/or another computer, such as an electronic device that is in operative communication with network 132, may generate and/or store a second avatar representing the second user.”)
performing, with the one or more processors, a superimposition operation one the one or more electronic images to superimpose a depiction of the standard upon a depiction of the subject in the one or more electronically captured images to create one or more electronically altered images; ([0106], “In one example, computer 102 may determine instances in the video when overlap between the user avatar 802 and shadow 1102 decreased below a certain threshold. For example, computer 102 may process subsections 1402 of each image, or at least some of the images, of the video to identify a subsection where overlap between the user avatar 802 and shadow 1102 decreased below a threshold.” Also FIG. 14 and corresponding paragraphs. FIG. 15, FIG. 16 show altered image based on the superimposing of the user avatar and standard avatar. ) and 
causing, by the one or more processors, the one or more electronically altered images to be visibly presented on a display device. (FIG. 15, FIG. 16 show altered image based on the superimposing of the user avatar and standard avatar.)
However, Aragones does not explicitly, but Dean teaches:
superimposition operation can be a Procrustes superimposition operation ([0254]-[-0255], “The Procrustes superimposition method is applied to two landmark coordinate configurations at a time. The two homologous shapes are referred to as landmark configurations X.sub.1 and X.sub.2, are p.times.k matrices with k-dimensional coordinates of the P vertices of Type II landmarks. Since the geometric operations are linear, this could be extended to include any number of configurations, from X.sub.2 to X.sub.N. The order in which Procrustes Fitting occurs has no effect on the shape of the final configuration. A Procrustes fit attempts to minimize the sum of the squared distances between corresponding vertices of both configurations. We use the Procrustes Superimposition method to align the sample member landmark configurations and compute an average configuration from them. Procrustes fitting removes variation due to position, orientation, and scale prior to our calculating a simple average. In equation 45 we see that the computed average configuration is set to X.sub.A.”)
Aragones teaches superimposing a student avatar with a standard form avatar. Dean teaches a specific superimposing method.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Aragones with the specific teachings of Dean to use Procrustes superimposition to superimpose a student avatar with a standard form avatar. Procrustes fitting removes variation due to position, orientation, and scale prior to calculating. The benefit would be to generate more accurate calculating results. 

Regarding claim 18, Aragones in view of Dean teaches:
The method of claim 17, further comprising causing, by the one or more processors, the one or more electronically altered images to identify differences between one or more standard reference locations situated at one or more predefined features of the standard performing the activity and one or more corresponding subject reference locations situated at one or more predefined features of the subject performing the activity. (Aragones FIG. 16A, 16B adding arrows to the image to indicate the user’s form: “FIGS. 16A-B illustrate example displays for depicting a user avatar relative to a virtual shadow for detecting improper form and providing feedback to a user in accordance with example embodiments. In FIG. 16A, a user avatar 802 is represented by lines positioned within a shadow 1102. System 100 may monitor the user's form and look for certain angles between a user's body parts, as well as determining whether the user avatar 802 remains within the shadow 1102. For example, the system 100 may monitor an angle between the thigh and shin of the user avatar 802, as well as an angle between a user's torso and thighs. In an example, a desired angle between a user's thigh and shin may be 61.6°, and acceptable form may be within a range of 21° of the desired angle (e.g., between 50.5° and 72.1°). In FIG. 16B, an angle between the thigh and shin of the user avatar 802 may fall outside of the desired range (e.g., 47°). To emphasize that the user (represented by avatar 802) has improper form, the avatar 802 may be displayed as not being completely within the shadow 1102. As seen in FIG. 16B, the thigh of the user avatar 802 is outside of the thigh of the shadow 1102. For example, shadow may be defined with an area having an outer perimeter, such as perimeter 1602. Although perimeter 1602 is shown as a single perimeter, those skilled in the art with the benefit of this disclosure will understand that shadow 1102 may be comprised of multiple sections or regions, each with their own respective perimeter. Also, the problem area may be highlighted in the display 136 with an instruction to improve the user's form. For example, the display 136 may present an instruction that instructs the user to maintain their thighs parallel to the ground at the lowest point of a squat. Data received from multiple sensors, which may be variously disposed (including on the user) may be utilized in these and other determinations.” )

Regarding claim 19, Aragones in view of Dean teaches:
The method of claim 18, further comprising transmitting, with a wireless communication circuit, the one or more electronically altered images across a network to a remote electronic device comprising the display device. (Aragones FIG. 1A, [0035], “lthough image capturing device 126 and sensor 128 and display 136 are shown in direct (wirelessly or wired) communication with computer 102, those skilled in the art will appreciate that any may directly communicate (wirelessly or wired) with network 132.”FIG. 15 is displayed on the display.)

Regarding claim 20, Aragones in view of Dean teaches:
The method of claim 19, the performing the Procrustes superimposition operation comprising one or more of translating, rotating, scaling, rotating, or reflecting, the depiction of the standard to cause the depiction of the standard and the depiction of the subject in the one or more electronically altered images to have substantially the same shape.(Dean [0101], “FIG. 38C illustrates the rotation, in order to obtain the Procrustes distance (square root of sum of squared) between homologous point landmarks pairs: A . . . D, a . . . d;”  FIG. 38 corresponding paragraphs [0254]-[0260] shows scaling, translation, rotation to help the two inputs to align and have substantially same shape.  Aragones teaches teaches superimposing a altered student avatar image (FIG. 16) with a standard form avatar. Dean teaches a specific superimposing method. In this method, a scaling, translation, rotation is performed to help the two images have substantially same shape. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Aragones with the specific teachings of Dean to generate more accurate calculating results. )

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aragones in view of Dean and further in view of Thielen et al. (US 2020/0273229 A1).
Regarding claim 10, Aragones in view of Dean teaches:
 The method of claim 1, wherein the one or more electronically altered images (Aragones, FIG. 15 and 16) 
However, Aragones in view of Dean does not, but Thielen teaches:
comprise holographic images.([0017], “The systems and methods described herein provide private skill building or lesson enhancement specific to movement skill training and may use holographic imagery.” [0077]-[0078], “In an example, two avatars may be displayed in a viewing area each with their own motion capture file applied. One of these is an expert avatar 208 which, when the expert motion capture file is applied, is a representation of an expert version of the motion the student 202 is attempting. The second is a student motion model, which is created when a motion capture file captured from the student during the holographic private lesson process is applied to the student avatar 210. These may have visual differentiation (e.g., different colors) to enable students to keep track of which is the expert avatar 208 and which is the student avatar 210. In the Holographic Private Lesson, the models of the target (“expert”) motion and the student motion are both three-dimensional motion models where some quantified human motion is applied to an animation rig. This allows the athlete to see the comparison maybe using two animation rigs, each moving based on a separate motion capture file, in the environment at the same time. In an example, the environment may mean the actual space the student 202 is in, in the case of mixed reality, or a virtual room or scene, in the case of virtual reality.”)
Aragones in view of Dean teaches a training system where students and standard form are displayed as an image and the image can be altered during comparison. Thielen also teaches a training system, where images of the students and expert can be displayed as holographic image. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Aragones in view of  Dean with the specific teachings of Thielen to generate more vivid training environment.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611